In a negligence action to recover damages for personal injuries, defendant C.T.L., Inc., appeals from certain portions of a judgment of the Supreme Court, Kings County, entered May 31, 1974, in favor of plaintiffs, upon a jury verdict. Judgment affirmed insofar as appealed from, with one bill of costs jointly to respondents appearing separately and filing separate briefs. The judgment insofar as it is against appellant on the issues of liability is amply supported by the record on this appeal. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.